           Case 1:21-cv-10202-TSH Document 4 Filed 03/19/21 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

 In re
                                                     Docket No.: 21-cv-10201-TSH
              Donald C. Kupperstein                              21-cv-10202-TSH
                                        Appellant BANKRUPTCY APPEAL

                            MOTION TO CONSOLIDATE APPEALS
        NOW COMES Donald C. Kupperstein, by his attorney, and respectfully moves the Court
to consolidate the two above captioned appeals under one docket number, and for reasons states
that throughout the litigation below, the appellees have consistently filed joint papers. Thus it
would seem to be in the interests of judicial economy to only require one set of papers to be filed in
one case rather than both.
        Upon determination of this motion, Kupperstein also requests that the court establish a
briefing schedule.

March 19, 2021
                                                   Respectfully submitted,
                                                   Donald C. Kupperstein,
                                                   By his attorney,

                                                   /s/     David G. Baker
                                                   David G. Baker, Esq.
                                                   236 Huntington Avenue, Ste. 317
                                                   Boston, MA 02109
                                                   (617) 367-4260
                                                   BBO #634889
                                           Certificate of Service
The undersigned states upon information and belief that the within motion was served upon the
entities named below by the court's CM/ECF system.

                                                          /s/ David G. Baker
                                                          David G. Baker, Esq.

   •     Roger C. Stanford on behalf of Irene Schall - rstanford@msmw-law.com
   •     Paul O'Neill on behalf of Executive Office of Health & Human Services -
         paul.o'neill@state.ma.us
